DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-3 and 5-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Inaizumi (JP2006-294935A, Machine Translation) in view of Bierschenk (US 5,441,576).
	Regarding claims 1-3, 5, and 8, Inaizumi discloses a thermoelectric device (See Figs. 2-5) comprising:
	a pellet of semiconductor material (p or n-type shown in Figs. 3-5); and
	a metal container (2, see Fig. 2 [0035]) thermally and electrically bonded to the pellet through a bonding material (3, see Fig. 2 [0035][0038]), wherein the metal container surrounds a portion of the pellet.
 	However, Inaizumi does not disclose first and second layers surround a first portion and a second portion, respectively and configured proximate to each other above a perimeter, wherein the pellet is exposed at the perimeter.
	Bierschenk discloses that in between a solder layer (bonding material 34) and a thermoelectric semiconducting pellet (26/28) there can exists a diffusion barrier layer (32/30, nickel layer) (see Fig. 3, C2/L50-C3/L8).
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the layers between the thermoelectric pellet and solder layer of Inaizumi by including an additional diffusion barrier (nickel layer) which forms an interface between the thermoelectric pellet and solder layer as disclosed by Biershenk because it will provide a diffusion barrier between solder materials and/or electrode materials and protect the thermoelectric pellet.
	Inaizumi discloses that the constricting shape of the electrode structure, including height [0024], can increase the current density and also favorably restrict heat flow ([0028]-[0029]).
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the height of the electrode structure surrounding the thermoelectric pellet to optimize current density and restrict unwanted heat flow because Inaizumi discloses to do so.
	Regarding the claim limitation of “wherein the metal container provides a thermal lensing electrode structure” and “at least the pellet and the second metal layers are configured in a shape that is operable to increase a thermal lensing effect of  the thermoelectric device”, the metal container and pellet and second metal layer of Inaizumi has the same structure as instantly claimed and therefore will provide the same function as recited above.
	 With regards to “wherein the perimeter is configured at a sidewall height about the pellet to provide a non-linear effect of the thermoelectric device by modifying the isotherm surface of curvature within the pellet” and “the isotherm surface curvature within the pellet is operable increase an effective surface area of a thermoelectric effect within a volume of the pellet via heat injection through the sidewalls” as noted above, Inaizumi discloses modifying the height (see [0024]) of electrode and shape of pellet ([0024][0028][0029]) effects the thermal transfer through the thermoelectric device, and therefore will have the above property.
Regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d  at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.).
	A Ni plating diffusion barrier layers (60.7 W/m-K) on top and bottom of pellet has a higher thermal conductivity than the BiTePb (1-2 W/m-K) pellets.
	Regarding claims 6 and 7, modified Inaizumi discloses all of the claim limitations as set forth above.
	In addition, Inaizumi discloses that the shape is a cuboid (See Fig. 4a and 5a) or a cylinder (Fig. 4a and 5b) ([0042]).
Claim(s) 3 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Inaizumi (JP2006-294935, Machine Translation) in view of Bierschenk (US 5,441,576) as applied to claims 1-3 and 5-8 above and in further view of Liao (US 2016/0163950 A1).
Regarding claims 3 and 4, modified Inaizumi discloses all of the claim limitations as set forth above.
In addition, Inaizumi discloses that one of the first and second metal layers provide a diffusion barrier, but does not disclose that the diffusion barrier is formed from copper.
Liao discloses that a diffusion barrier (152/154) can be formed from a variety of materials including copper ([0022]).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the material for forming the diffusion barrier of Inaizumi by forming the diffusion barrier out of copper as disclosed by Liao because Liao discloses it is an appropriate material to form a diffusion barrier on a thermoelectric pellet.
The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).
Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The closest prior art of record includes Inaizumi and Bierschenk. Inaizumi discloses a solderable cup type electrode and Bierschenk provides motivation for providing an additional metallic layer between the solderable cup electrode and a thermoelectric pellet. No teaching, suggestion, or motivation can be found in the prior art to have the entirety of claim 9.
Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVINA PILLAY whose telephone number is (571)270-1180. The examiner can normally be reached Monday-Friday 9:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T Barton can be reached on 517-272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DEVINA PILLAY
Primary Examiner
Art Unit 1726



/DEVINA PILLAY/Primary Examiner, Art Unit 1726